             Case 8:19-cv-01515-PWG Document 1 Filed 05/22/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                  SOUTHERN DIVISION

                                                   :
Marques Curtis Brown,                              :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
Checkr, Inc.,                                      : COMPLAINT
                                                   :
                        Defendants.                :
                                                   :
                                                   :

        For this Complaint, Plaintiff, Marques Curtis Brown, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s violation of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”).

        2.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      Plaintiff, Marques Curtis Brown (“Plaintiff”), is an adult individual residing in

Upper Marlboro, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1681a(c).

        5.      Defendant, Checkr, Inc. (“Checkr”), is a California business entity with an

address of 1 Montgomery Street, San Francisco, California. Checkr is a consumer reporting

agency as the term is defined by 15 U.S.C. § 1681(a)(f) and a reseller as the term is defined by

15 U.S.C. § 1681(a)(u). Checkr regularly engages in the business of assembling, evaluating, and
            Case 8:19-cv-01515-PWG Document 1 Filed 05/22/19 Page 2 of 4



dispersing information concerning consumers for the purpose of furnishing consumer reports, as

defined by 15 U.S.C. § 1681(a)(d), to third parties.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

       6.      In 2016, Plaintiff began to drive for Uber, an on-demand transportation company.

       7.      In November 2018, Uber submitted Plaintiff’s information to Defendant for a

routine background screening report.

       8.      Defendant performed the background screening report, which included a criminal

records search, and furnished the results to Uber.

       9.      Upon Uber’s receipt of the report, Plaintiff was informed that his employment

with Uber was suspended.

       10.     According to the report, Plaintiff committed multiple crimes in Ohio.

       11.     However, the information provided by Defendant to Uber is inaccurate.

       12.     The inaccurate report contains damaging information to Plaintiff’s character and

reputation.

       13.     Thereafter, Plaintiff disputed the report to Defendant.

       14.     Defendant acknowledged its mistake, corrected the report, and provider Uber with

the corrected report allowing Plaintiff to resume his employment with Uber.

       15.     In April 2019, Uber submitted Plaintiff’s information to Defendant for another

routine background screening report.

       16.     Despite having been made aware of its previous error and acknowledging its

mistake, Defendant yet again furnished results of an inaccurate report to Uber.

       17.     Upon Uber’s receipt of the report, Plaintiff was informed that his employment

with Uber was again suspended.



                                                 2
          Case 8:19-cv-01515-PWG Document 1 Filed 05/22/19 Page 3 of 4



        18.     In addition to having his employment with Uber suspended on two separate

occasions, which prevents Plaintiff from working, Plaintiff has suffered actual damages in the

form of harm to reputation and emotional distress, including anxiety, frustration, embarrassment

and humiliation.

        19.     Defendant failed to take any steps to verify the accuracy of the information

contained in Plaintiff’s report before furnishing it to Uber.

        20.     At all times pertinent hereto, the conduct of Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard of federal law.

                                    COUNT I
                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        21.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        22.     15 U.S.C. § 1681e(b) provides that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.”

        23.     In addition, 15 U.S.C. § 1681d(d)(3) provides that “a consumer reporting agency

shall not furnish an investigative consumer report that includes information that is a matter of

public record and that relates to an arrest, indictment, conviction, civil judicial action, tax lien, or

outstanding judgment, unless the agency has verified the accuracy of the information during the

30-day period ending on the date on which the report is furnished.”

        24.     Defendant violated §§ 1681e(b) and 1681d(d)(3) of the FCRA by failing to follow

reasonable procedures to assure maximum accuracy of the information contained in its report

and by failing to verify the accuracy of the information contained in its report.


                                                   3
             Case 8:19-cv-01515-PWG Document 1 Filed 05/22/19 Page 4 of 4



        25.     These failures directly caused Uber to reject Plaintiff, which has damaged

Plaintiff.

        26.     As a result of Defendant’s violations of §§ 1681e(b) and 1681d(d)(3) of the

FCRA, Plaintiff is entitled to damages, costs, and attorney’s fees pursuant to 15 U.S.C. §§ 1681n

and 1681o.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

                   1. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(B);

                   2. Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);

                   3. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

                   4. Attorneys’ fees and costs pursuant to 15 U.S.C. §§ 1681n(a)(3) and

                       1681o(a)(2); and

                   5. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: May 22, 2019
                                              Respectfully submitted,

                                              By     /s/ Sergei Lemberg
                                              Sergei Lemberg, Esq.
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              ATTORNEYS FOR PLAINTIFF




                                                 4
